DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The claim after claim 7 is objected to because of the following informalities:  This claim is not numbered.  Appropriate correction is required. For examination purposes, it is referred to Claim 8 and it depends from claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, there is a lack of antecedent basis with regard to the claimed “at least one of the fiber and the water-resistant resin.”  Also, as written it appears that the liquid absorber is two separate entities; a fiber and a water-absorbent resin.  However, the figures depict the two elements to be part and parcel to one another.  Are the densities different in either one of the fiber or water-resistant resin of the first liquid absorber or the second liquid absorber?
	The remainder of the claims are rejected because they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0232677 to Aoki et al. “Aoki” as modified by JP 2009274302A and JP 2008006634A.
With regard to Claim 1, as best understood, Aoki teaches a liquid absorbing structure comprising:
	a liquid absorber (60) having a fiber (felt) capable of absorbing liquid [0022]; and

	wherein the liquid absorber (60) contains a first liquid absorber (61) and a second liquid absorber (62) [0025], and
the first liquid absorber (61) and the second liquid absorber (62) are disposed at different positions in the container (Fig. 3).
Aoki teaches the claimed invention except for a liquid absorber having a fiber and a water-absorbent resin capable of absorbing liquid and a first liquid absorber and a second liquid absorber that are different in density of at least one of the fiber and the water-absorbent resin.
However, JP 2009274302A teaches a liquid absorber having a fiber and a water-absorbent resin capable of absorbing liquid [0013-0014].   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Aoki with the teachings of JP 2009274302A to provide a waste ink absorbent sheet excellent in liquid absorbency and to provide an ink jet recording apparatus having this sheet (abstract).
Additionally, JP 2008006634A teaches a first liquid absorber and a second liquid absorber that are different in density of at least one of the fiber and the water-absorbent resin [0054].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Aoki as modified by JP 2009274302A with the teachings of JP 2008006634A to provide a liquid ejecting apparatus that improves the assimilability and long-term reliability of a waste liquid recovery container [0009].
With regard to Claim 2  Aoki teaches wherein the first liquid absorber (60) is disposed at a position such that the liquid supplied through the supply port (12/63) first comes into contact with the first liquid absorber (61), the second liquid absorber (62) is disposed in contact with the first liquid absorber (61).  However Aoki as modified by JP 2009274302A does not expressly teach a density of the fiber of the first liquid absorber is lower than a density of the fiber of the second liquid absorber.
JP 2008006634A teaches a density of the fiber of the first liquid absorber is lower than a density of the fiber of the second liquid absorber [0054].  The same motivation discussed in claim 1, applies to claim 2. 
With regard to Claim 3, Aoki as modified by JP 2009274302A and JP 2008006634A teach the claimed invention except for wherein a ratio A1/A2 is 0.1 or more and 0.9 or less where A1 represents the density of the fiber in the first liquid absorber and A2 represents the density of the fiber in the second liquid absorber.
However, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977). One would have been motivated to have the claimed ratio range for the purpose of preventing leaking of any absorbed waste ink.
With regard to Claim 4  Aoki teaches wherein the first liquid absorber is disposed at a position such that the liquid supplied through the supply port (12/63) first comes into contact with the first liquid absorber (61), the second liquid absorber (62) is disposed in contact with the first liquid absorber (61).  However Aoki as modified by JP 
JP 2008006634A teaches a density of the water-absorbent resin of the first liquid absorber is lower than a density of the water-absorbent resin of the second liquid absorber [0054].  The same motivation discussed in claim 1, applies to claim 4. 
With regard to Claim 5, Aoki as modified by JP 2009274302A and JP 2008006634A teach the claimed invention except for wherein a ratio B1/B2 is 0 or more and 0.9 or less where B1 represents the density of the water-absorbent resin in the first liquid absorber and B2 represents the density of the water-absorbent resin in the second liquid absorber.
However, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977). One would have been motivated to have the claimed ratio range for the purpose of preventing leaking of any absorbed waste ink.
With regard to Claim 6, Aoki teaches wherein, in plan view as seen from the supply port (12/63), the first liquid absorber (61) is disposed at a position so as to overlap the supply port (12/62), and the second liquid absorber (62) is disposed around the first liquid absorber (61) (fig. 3).

Claim 7, Aoki teaches wherein, as seen in a cross-section taken along a central axis of the supply port (12/63), a region where the first liquid absorber (61) is disposed has portions having different shapes in a direction of the central axis of the supply port (12/63) (fig. 3).  It is noted that the first absorber has different shapes about the central axis because the first absorber is not equidistant about the central axis.
With regard to Claim 8 (believed to be unnumbered claim), Aoki teaches wherein the container has a bottom face (67) and an inner side face (68) that define the storage space, and the first liquid absorber (61) is in contact with the bottom face (67) of the container (9).
	With regard to Claim 9,  Aoki teaches wherein the container (9) has a bottom face (67) and inner side faces (61) that define the storage space (11), the inner side faces (68) each have a distant portion (corners of 11) distant from a central axis of the supply port (12/63) and a close portion (not labeled, but the rim of 11) close to the central axis, and a region where the first liquid absorber (61) is disposed has portions protruding toward the distant portions.  Since the first liquid absorber is not uniform in shape, it has some areas which protrude toward the distant portions (fig. 3).
With regard to Claim 10,  Aoki teaches, wherein, as seen in a cross-section taken along a central axis of the supply port (12/63), the first liquid absorber (61) is disposed proximal to the supply port (12/63), and the second liquid absorber (62) is disposed distal to the supply port (12/63) (fig. 3).
With regard to Claim 11, Aoki teaches (fig. 1) a liquid droplet ejecting apparatus (20) comprising a collecting unit (9) that collects waste ink [0019], wherein the liquid absorbing structure (60) according to Claim 1 is installed in the collecting unit (9).

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TW 201941827A discloses an ink absorption member and ink absorber that have improved ink absorption characteristic and prevent ink leakage from occurring after ink has been absorbed [0006 of English translation].

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853